—Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered October 20, 1992, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s compromise Sandoval ruling did not constitute an improvident exercise of discretion (see, e.g., People v Winters, 194 AD2d 703; People v Cruz, 176 AD2d 751).
The defendant’s challenge to the trial court’s instructions regarding proof beyond a reasonable doubt has not been preserved for appellate review (see, CPL 470.05 [2]; People v Burney, 192 AD2d 543; People v Alexander, 190 AD2d 1052). In any event, the contention is without merit (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847; People v Rowe, 172 AD2d 701; People v Baucom, 154 AD2d 688), and the charge as a whole conveyed the proper standard to the jury (see, People v Canty, 60 NY2d 830). Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.